Citation Nr: 0510982
Decision Date: 04/18/05	Archive Date: 09/19/05

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  04-00 164A	)	DATE MAY 12 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania





ORDER

     The following correction is made in a decision issued by the Board in this case on April 18, 2005:

On page 14, in the first line under the Order heading, in excess is deleted.


		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0510982	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-00 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a right ankle fracture.

2.  Entitlement to an earlier effective date than October 29, 
2001, for the grant of service connection for residuals of a 
right ankle fracture.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1992 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., that granted the veteran's claims 
of entitlement to service connection for residuals of a right 
ankle fracture, evaluating them as 10 percent disabling 
effective October 29, 2001 (the date of the veteran's claim) 
and for residuals of a right distal tibia fracture, 
evaluating them as zero percent disabling effective October 
29, 2001.  The veteran has perfected a timely appeal.

By rating decision issued in November 2003, the RO in 
Pittsburgh, Pennsylvania, recharacterized the veteran's 
service-connected disability as residuals of a right ankle 
fracture (distal tibia), evaluated as 20 percent disabling 
effective October 29, 2001.  The RO concluded that clear and 
unmistakable error (CUE) existed in the November 2002 rating 
decision when VA failed to assign an initial disability 
rating of 20 percent and when two separate ratings had been 
assigned to the veteran's service-connected residuals of a 
right ankle fracture.  

Because the veteran has disagreed with the initial disability 
rating of 20 percent assigned to his service-connected 
residuals of a right ankle fracture, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The residuals of the veteran's right ankle fracture are 
manifested by severe limitation of motion, ankle enlargement, 
and arthritis .

3.  The veteran abandoned an attempted claim of entitlement 
to service connection filed in March 2000, when he failed to 
respond to a request for clarification of what disabilities 
he was claiming within one year.

4.  The veteran's re-opened claim of entitlement to service 
connection for residuals of a right ankle fracture was 
received on October 29, 2001.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating of 30 percent for residuals of a right ankle fracture 
have been met since the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5262 (2004).

2.  The criteria for an effective date prior to October 29, 
2001, for the grant of service connection for residuals of a 
right ankle fracture have not been met.  38 U.S.C.A. §§ 
5109A, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.156, 
3.158, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The veteran has been fully advised of the evidence needed to 
substantiate entitlement to an initial disability rating in 
excess of 20 percent for residuals of a right ankle fracture 
and to an earlier effective date than October 29, 2001, for 
the grant of service connection for residuals of a right 
ankle fracture, of the evidence he needed to provide and the 
evidence VA would obtain, as well as the need for him to 
submit any evidence in his possession.  Such notice was 
issued to the veteran in a March 2002 letter, the November 
2002 rating decision, an August 2003 letter, the November 
2003 rating decision, and the November 2003 statement of the 
case.

The statement of the case discussed the criteria for a higher 
initial rating and earlier effective date, and how the 
current record failed to substantiate entitlement to those 
benefits.  This discussion served to inform the veteran of 
the evidence needed to substantiate the claims.

The March 2002 and August 2003 letters told the veteran what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The March 2002 letter invited him to 
send relevant evidence, and thereby put him on notice to 
submit relevant evidence in his possession.  38 C.F.R. 
§ 3.159(b).  Thus, each of the four content requirements of a 
VCAA notice has been fully satisfied.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-1 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, at 119-20.  The Court went on to say, 
however, that "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, including his service medical records and post-
service VA medical records.  There are no reported records 
that are not part of the claims folder.

During the pendency of this appeal, VA provided the veteran 
with an examination in order to determine the nature and 
etiology of his residuals of a right ankle fracture.  And the 
issue of entitlement to an earlier effective date turns on 
the legal question of what constitutes an abandoned claim.  
Thus, the Board concludes that further examination is not 
required.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103(A)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); and Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

Factual Background

A review of the veteran's service medical records shows that 
he denied any pertinent history at his enlistment physical 
examination in July 1992.  Clinical evaluation revealed that 
he was within normal limits.

The service medical records show that the veteran was seen on 
numerous occasions with complaints of pain and giving way in 
the right ankle.  

The veteran fractured his right ankle in August 1997 and was 
put in a straight-leg cast.  X-rays showed minimal 
displacement of the right ankle due to a distal fibula 
fracture.  In September 1997, X-rays showed a healing 
fracture of the right ankle.

The veteran complained that he still experienced right ankle 
pain on weight-bearing in May 1998.  Objective examination 
revealed no swelling and a full range of motion in the right 
ankle.  The assessment was status-post fracture of the right 
distal fibula.  In July 1999, the veteran complained of right 
ankle pain and swelling and a tingling sensation that 
radiated from the back of his right ankle up the back of his 
right calf.  His pain was worse in the morning.  Objective 
examination revealed edema in the right ankle, a full range 
of motion, and moderate tenderness to palpation in the 
Achilles tendon.  The assessment was Achilles tendonitis.

The veteran complained of right ankle swelling in August 
1999.  The assessment included likely post-fracture arthritis 
of the right ankle.

The veteran reported at his separation physical examination 
in November 1999, that he took over-the-counter medication 
for continuous right ankle pain.  An examiner reported that 
the right ankle fracture had resolved, although the veteran 
still experienced occasional episodes of pain.  Clinical 
evaluation revealed that he was entirely within normal 
limits.

The record includes a Veteran's Application for Compensation 
or Pension (VA Form 21-526) signed by the veteran and 
received on March 20, 2000, at the Atlanta, Georgia, RO.  
However, a review of this document indicates that the veteran 
did not state on this form the disease(s) or injuries for 
which he was claiming entitlement to service connection.  In 
fact, the veteran's March 2000 VA Form 21-526 was blank 
except for his name, date of birth, dates of service, 
signature, and a Georgia mailing address.  

The Atlanta RO then sent a letter dated March 28, 2000, to 
the veteran at the Georgia mailing address that he provided 
on his VA Form 21-526.  In this letter, VA requested that the 
veteran specify the disease or injury for which he was 
claiming entitlement to service connection.  He was advised 
that he had one year to furnish the requested information, 
and that otherwise benefits might not be payable prior to 
receipt of the requested information.  There is no indication 
that this letter was returned as undeliverable.

No communication was received from the veteran until October 
29, 2001, when he submitted additional copies of the blank VA 
Form 21-526 originally received at the RO on March 20, 2000.  
38 C.F.R. § 3.155 (2004).  The veteran also attached a signed 
statement in which he contended that his records had not been 
forwarded to the appropriate RO when he attempted to file his 
"claim" in March 2000.  He requested that his records be 
forwarded to the Washington, D.C., RO.  He provided a mailing 
address in Germany.  There was still no indication on the VA 
Form 21-526 or in the attached statement from the veteran 
received in October 2001 of the disease or injury for which 
he was claiming entitlement to service connection.

The Atlanta RO then sent a VCAA notice letter to the veteran 
in March 2002 that also requested a list of specific 
conditions for which he was claiming entitlement to service 
connection.

In April 2002, the veteran submitted a statement in which, 
among other things, he claimed entitlement to service 
connection for residuals of a right ankle injury.

In  March 2002 statement, the veteran reported that he had 
been treated by a civilian German doctor after fracturing his 
right ankle during service in August 1997 and had experienced 
constant right ankle pain since that time.

On general medical examination for VA in September 2002, the 
veteran complained of right ankle pain.  Physical examination 
revealed that the right ankle contour was enlarged compared 
to the left.  The right ankle was 3/4 of an inch larger in 
circumference than the left.  The actual range of motion was 
within normal limits, but the veteran complained of pain 
"during any maximum range action" except on eversion.  
Decreased motion was also reported on repeat testing.

The entire right ankle joint line appeared non-tender to 
pressure.  There was circumscribed tenderness to palpation 
involving the right medial malleolus and the upper margin of 
the lateral malleolus.  There was no palpable effusion of the 
right ankle.  Right ankle range of motion was to 5 degrees of 
dorsiflexion, to 31 degrees of plantar flexion, and to 10 
degrees of adduction and abduction.  The veteran's 
coordination was undisturbed.  Although he complained of pain 
on, or after, exertion of the right ankle, he was able to 
rise spontaneously while at rest.  The veteran reported that 
he could endure standing for several hours with increasing 
right ankle complaints.  Heel and toe walking were normal.  

X-rays of the right ankle showed a slight narrowing of the 
joint space with slight bony "apposition" close to the 
joint, an old healed fracture that had healed in a normal 
axis, and capsular calcification at the upper ankle with 
slight secondary arthritis changes.  The diagnosis included a 
healed fracture of the right ankle with post-traumatic 
arthritis, resulting in severe limitation of motion and 
function with pain at rest as well as on or after exertion.

Analysis

Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  If the service-connected disability is rated 
on the basis of residual conditions, a Diagnostic Code 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court instructed that, in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected residuals of a right 
ankle fracture are evaluated as 20 percent disabling by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262 
(2004) (traumatic arthritis and impairment of the tibia and 
fibula).

An evaluation of 20 percent disabling is available under 
Diagnostic Code 5262 for malunion of the tibia and fibula 
with moderate knee or ankle disability.  

The next higher evaluation of 30 percent disabling is 
available for malunion of the tibia and fibula with marked 
knee or ankle disability.

The maximum evaluation of 40 percent disabling is available 
for non-union of the tibia and fibula with loose motion or 
requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2004).

The Board observes that the words "moderate" and "marked" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

As just discussed, in the opinion of the VA examiner the 
veteran had severe limitation of motion.  While this 
characterization is not binding on the Board, it is 
significant, and is consistent with the reports of pain and 
decreased motion on repeated motion.  The examination also 
revealed some evidence of malunion as shown by the ankle 
enlargement, and the abnormal X-ray findings.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran has met the criteria for a 30 percent 
rating under Diagnostic Code 5262 since the effective date of 
service connection.

The examination did not reveal that the veteran used or 
needed a brace, and the veteran has not reported such use.  
The X-ray did not reveal any nonunion, and the examiner did 
not report nonunion.  Therefore, there is no evidence that 
the disability has met any of the criteria for a 40 percent 
rating under Diagnostic Code 5262.  38 C.F.R. §§ 4.7, 4.21.  

A higher rating for the ankle disability would also be 
available if there was ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  The veteran retains motion in the 
ankle, and therefore does not have ankylosis.  See Colayong 
v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY 86 (28TH Ed. 1994) (defining 
ankylosis as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.).

Since there is no evidence that the veteran meets any of the 
criteria for an initial evaluation in excess of 30 percent, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).



Earlier Effective Date

In statements on his July 2003 notice of disagreement, the 
veteran contended that the "Transition Specialist" who had 
assisted him at the time of his separation from service in 
January 2000 had failed to forward his original "claim" to 
the correct RO in a timely manner.  

The veteran also contended in statements attached to his 
January 2004 substantive appeal (VA Form 9) that he had been 
advised by the Transition Specialist to use a stateside 
address when filing a service connection claim from overseas.  
Based on this advice, the veteran decided to use the Georgia 
mailing address listed on his March 20, 2000, VA Form 21-526 
as his own mailing address.  After he attempted to file his 
"claim" in March 2000, the veteran stated that he had had a 
personal dispute with the people who lived at the Georgia 
mailing address he had provided to VA in March 2000.  The 
veteran speculated that his mail had not been forwarded to 
him by the people living at the Georgia mailing address after 
this dispute had occurred.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  

For disability compensation stemming from direct service 
connection, the effective date will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year of separation from active 
service; otherwise, the effective date is the date of receipt 
of the veteran's claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

VA law and regulations define a "claim" as a "formal or 
information communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit."  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. § 3.1(p) (2004).  These regulations also require 
that a "specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA."  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).

Where evidence requested in connection with an original 
claim, a claim for increase, or to reopen for the purpose of 
determining continued entitlement is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, pension, 
compensation, or dependency and indemnity compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a) (2004).

The veteran's contentions regarding misdirection or delay of 
his claim by his Transition Specialist is unavailing.  The 
record shows that the claim was received by the proper VA RO 
in March 2000.  Delay or misdirection did not prevent VA from 
receiving his claim, and that is not the reason he was 
awarded a later effective date.

A careful reading of the veteran's statements does not reveal 
any allegation that he failed to receive the March 2000 
correspondence from the RO requesting that he specify the 
benefit he was seeking.  In any event, he clearly did not 
inform VA of any change in his mailing address.  He had a 
duty to keep VA apprised of his address.  Jones (Raymond) v. 
West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 
262, 265 (1993) (describing duty of veteran to keep VA 
apprised of his whereabouts).

The veteran effectively abandoned his March 20, 2000 claim, 
when he failed to provide the needed information as to the 
nature of the claim within one year of the request for that 
information.  In failing to contact VA about this attempted 
claim until October 2001, 20 months after he first attempted 
to file a claim with VA, the veteran abandoned the March 2000 
"claim."      

The veteran also did not file a claim, at least initially, 
when he resubmitted copies of the same blank VA Form 21-526 
to the RO in October 2001.  The veteran's October 2001 
statement did not contain any written communication 
requesting entitlement to service connection for any 
disabilities.  38 C.F.R. §§ 3.151, 3.155 (2004).  In fact, 
the veteran only stated that his records had not been 
forwarded to the appropriate RO when he had attempted to file 
a claim earlier in March 2000 and requested that his records 
be forwarded to the RO in Washington, D.C.

Contrary to the veteran's assertions, it was not error for 
the RO to send him a letter on March 28, 2000, requesting 
additional information to the Georgia mailing address that 
the veteran himself had provided.  It is undisputed that the 
veteran failed to respond to the letter from VA for 20 
months, or until he filed another claim in October 2001.  
Therefore, the March 2000, is deemed to have been abandoned.  
under 38 C.F.R. § 3.158(a).

After the veteran filed copies of his original blank VA Form 
21-526 at the RO on October 29, 2001, VA again contacted him 
for information concerning the disease or injury for which he 
claimed entitlement to service connection.  In March 2002, 
the RO sent a letter to an overseas mailing address provided 
by the veteran requesting that he specifically identify the 
disabilities for which he claimed entitlement to service 
connection.  The veteran then requested entitlement to 
service connection for residuals of a right ankle fracture in 
a statement received at the RO on April 2, 2002.  

Taken together, the blank VA Form 21-526 received on October 
29, 2001, and the clarifying statement concerning the 
veteran's service connection claim received on April 2, 2002, 
constituted a valid claim of entitlement to service 
connection for residuals of a right ankle fracture.  
38 C.F.R. §§ 3.1(p), 3.151.  In assigning an effective date 
of October 29, 2001, to the grant of service connection for 
residuals of a right ankle fracture, the RO essentially 
related back the veteran's April 2002 statement to the second 
VA Form 21-526 received in October 2001.

Since VA received the veteran's second VA Form 21-526 in 
October 29, 2001, and since the veteran essentially filled in 
the blanks on this form in an April 2002 statement claiming 
entitlement to service connection for residuals of a right 
ankle fracture, there is no basis of assigning an effective 
date prior to October 29, 2001.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claim of entitlement to an 
initial disability rating in excess of 20 percent for 
residuals of a right ankle fracture.  There also is no basis 
for assigning an effective date prior to October 29, 2001, 
for the grant of service connection for residuals of a right 
ankle fracture.  The Board has considered the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for residuals of a right ankle fracture is granted 
effective October 29, 2001.

Entitlement to an effective date earlier than October 29, 
2001, for the grant of service connection for residuals of a 
right ankle fracture is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



